Citation Nr: 0425364	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The record reflects that the veteran served on active duty 
from May 1954 to August 1960, and from June 1962 to June 
1966.  Further, the record indicates he had an additional 2 
years of active service which has not been verified.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which confirmed and continued the 10 percent 
rating.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in May 2004, a 
transcript of which is of record.  At this hearing, he raised 
the issue of entitlement to service connection for a seizure 
disorder.  Since it does not appear this issue has been 
adjudicated below, it is referred to the RO for appropriate 
action.

For the reasons stated below, additional development is 
necessary in the instant case.  Accordingly, this appeal will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

At his May 2004 hearing, the veteran testified that his most 
recent treatment for his anxiety reaction was at the VA in 
May 2004.  However, no VA treatment records are on file for 
the period following December 2002.  Under the law, VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  In 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Consequently, the Board concludes that a remand is 
necessary to obtain these records.

The Board further notes that both the veteran and his spouse 
indicated at the videoconference hearing that he had 
symptomatology which was not noted at the most recent VA 
examination.  As such, it appears that the disability may 
have increased in severity since this examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  The Board 
also notes that it has been more than 2 years since the last 
VA medical examination for disability evaluation purposes in 
April 2002, which further indicates that the record may not 
accurately reflect the current nature and severity of the 
service-connected anxiety reaction.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the 
Board concludes that a contemporaneous VA examination is 
needed in order to make an informed decision regarding the 
veteran's current level of functional impairment and 
adequately evaluate his current level of disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  
see also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Additionally, pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, although the RO sent correspondence in 
March 2002 purporting to notify the veteran of the various 
provisions of the VCAA, that correspondence provides 
information on how to substantiate a claim for service 
connection, not a claim for increase.  As remand is required 
for other reasons, the Board finds that the RO should issue 
another VCAA letter relevant to the claim for an increased 
rating for the veteran's service-connected psychiatric 
disorder.


For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to his claim for an increased 
rating.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected anxiety reaction since 
December 2002, to include the VA 
treatment in February 2004 which the 
veteran reported at the May 2004 
videoconference hearing.  After securing 
any necessary release, the RO should 
obtain these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected anxiety 
reaction.  The claims folder should be 
made available to the examiner for review 
before the examination.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the February 2003 Statement of the Case 
(SOC), and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




